          Case 3:14-cr-00306-WHA Document 911 Filed 05/11/20 Page 1 of 1




                      UNITED STATES COURT OF APPEALS                       FILED
                             FOR THE NINTH CIRCUIT                         MAY 11 2020
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
UNITED STATES OF AMERICA,                          No.    19-15018

                  Plaintiff-Appellee,              D.C. Nos.   3:17-cv-03796-WHA
                                                               3:14-cr-00306-WHA-1
 v.                                                Northern District of California,
                                                   San Francisco
LUKE D. BRUGNARA,
                                                   ORDER
                  Defendant-Appellant.

Before:       FERNANDEZ, SILVERMAN, and TALLMAN, Circuit Judges.

        The panel has voted to deny the petition for panel rehearing.

        The full court has been advised of the petition for rehearing en banc and no

judge has requested a vote on whether to rehear the matter en banc. See Fed. R.

App. P. 35.

        Brugnara’s petition for panel rehearing and petition for rehearing en banc

(Docket Entry No. 41) are denied.

      No further filings will be entertained in this closed case.
